Citation Nr: 0805481	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-01 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for 
hypertension, to include as secondary to service-connected 
malaria.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel










INTRODUCTION

The veteran served on active duty from April 1959 to May 
1962.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a June 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania,       
which denied a petition to reopen a claim for service 
connection for hypertension.          The issue on appeal has 
been revised as indicated above on the title page.

In February 2008, for good cause shown, the Board granted the 
veteran's motion to advance his case on the docket.  38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R.       § 20.900(c) 
(2007).

For the reasons indicated, the appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.

The Board further notes that during the pendency of the 
appeal, the veteran raised the additional issue of whether 
there was clear and unmistakable error (CUE) in an  October 
1962 RO rating decision that granted service connection for 
malaria, pertaining to the initial disability rating assigned 
for that disorder (rated at the   level of 10 percent 
effective from May 12, 1962, and noncompensable since           
May 12, 1963).  This claim, however, is not currently before 
the Board for appellate review.  See 38 C.F.R. § 20.200.  
Accordingly, this matter is referred to the RO for 
appropriate development and consideration.








REMAND

Preliminarily, there are procedural due process matters that 
should be addressed          in advance of consideration of 
the merits of the veteran's petition to reopen.             
The claim of entitlement to service connection for 
hypertension was formerly denied in a January 1987 RO rating 
decision based on the absence of direct incurrence in 
service, and a secondary etiological relationship to service-
connected malaria.  The veteran did not commence an appeal 
within one-year of notification of that determination, and it 
became a final decision.  See 38 C.F.R. § 3.104.              
An August 2003 rating decision then denied a petition to 
reopen the claim, again on both direct and secondary bases, 
and was not timely appealed.  This denial of a petition to 
reopen represents the last prior final adjudication of his 
service connection claim.  See Juarez v. Peake, No. 05-80 
(U.S. Vet. App. Jan. 10, 2008).  The June 2005 rating 
decision as to the most recent petition to reopen, however, 
considered only a direct theory of entitlement.  The October 
2005 statement of the case (SOC) and December 2005 
supplemental SOC (SSOC) were limited to discussion of direct 
service connection.  The veteran's March 2005 petition to 
reopen and accompanying documentation nonetheless essentially 
sets forth the allegation that a prior malaria episode was a 
factor in the development of hypertension.  Thus, a remand is 
required so that the RO may consider in the first instance 
all bases of entitlement, including secondary service 
connection.              See Bernard v. Brown, 4 Vet. App. 
384 (1993).
  
Further development measures are also necessary to ensure 
that the veteran is properly notified of the provisions of 
the Veterans Claims Assistance Act (VCAA) with regard to this 
more comprehensive statement of the issue on appeal.                 
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U. S. Court 
of Appeals for Veterans Claims (Court) indicated specific 
criteria as to the content of the notice to be provided in 
connection with a petition to reopen, requiring that VA 
provide a comprehensive definition of "new and material" 
evidence.  In carrying out this notice obligation, VA must 
consider the basis for the previous denial and then provide 
an explanation of what evidence would be needed to 
substantiate the element(s) found insufficient in the 
previous denial.  The Court further held that failure to 
describe what would constitute "material" evidence, in 
particular,            in almost all circumstances will have 
a prejudicial effect upon the adjudication of the claim, and 
thus, the absence of such information would not be harmless 
error.

In this case, the March 2005 notice correspondence to the 
veteran initially provided a general definition of "new and 
material" evidence.  The letter then informed him that his 
claim was previously denied because there was no indication 
of hypertension in service, and the evidence he submitted 
must relate to this fact.  Based on the recharacterization of 
his petition to reopen above, to include service connection 
on a secondary basis, a supplemental notice letter should be 
sent providing a claim-specific definition of "new and 
material" evidence.  

While this claim is on remand, the veteran should be given an 
additional opportunity to identify any VA or private medical 
providers who have treated him for hypertension since 
separation from service.  Based upon any further information 
he provides the RO should attempt to acquire relevant 
treatment records. 

Furthermore, an inquiry should be completed to the 
Philadelphia VA Medical Center (VAMC) for all medical records 
from that facility since the most recent reports on file 
dated in May 2003.  There is also of record a May 2003 letter 
from that facility to veteran, stating it had enclosed copies 
of treatment records from between 1987 and 2003.  (A 
subsequent VAMC letter clarified that records prior to 1987 
were unavailable, besides a few primarily administrative 
documents from         July 1986.)  Since it appears that not 
all of these documents are currently on file,  the RO should 
obtain these additional records.  See 38 C.F.R. § 3.159(c)(2)            
(VA will undertake reasonable efforts to obtain relevant 
records in the custody of a Federal department or agency).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran another 
VCAA notice letter providing a detailed 
and case-specific definition of the 
requirement of "new and material 
evidence" as it pertains to this claim, 
as required by the Court's holding in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In 
providing a definition of "material" 
evidence, explanation is necessary as to 
the criteria for establishing medical 
causation on a direct basis, as well as 
upon which to demonstrate secondary 
service connection.

2.	Obtain all records pertaining to the 
veteran's treatment for hypertension at 
the Philadelphia VAMC, dated from 1987 to 
the present.  Those records received 
should then be associated with the claims 
file.

3.	Provide the veteran with another 
opportunity to identify any additional 
health care providers, both VA and non-VA, 
that have treated him for hypertension 
since discharge from military service.  

Then contact the identified sources of 
additional evidence to obtain these 
records.  If the request for records from 
any of these sources is unsuccessful, make 
all reasonable follow-up attempts.  Also, 
if it is determined these records cannot 
be obtained or that further efforts to 
obtain them would clearly be futile, 
notify the veteran of this fact. 

4.	Thereafter, the RO should readjudicate 
the veteran's petition to reopen a claim 
for service connection for hypertension, 
including as secondary to service-
connected malaria.  If the benefit is not 
granted, the veteran should be furnished 
with another SSOC and afforded an 
opportunity to respond before the file is 
returned to            the Board for 
further appellate consideration.





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



